Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, lines 34-35 and claim 17, lines 26-27 state ‘an exit portion fluidly coupled to the exit portion of the second separator portion”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 discloses an exit port placed after a fourth array of pillars, but it is unclear whether the exit port is the exit portion.  Claim 17 discloses a fourth array of pillars but does not disclose entry or exit ports or portions.

Allowable Subject Matter
Claims 9-16 are allowed.
Claims 1-7 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a microfluidic device and a method for forming a multistage deterministic lateral displacement device.  The closest prior art of Fuchs in view of Zongbin does not disclose or make obvious flowing a streamline of different particles sizes, separating the largest particles to one sidewall, flowing the largest particles along the one sidewall while re-centering the smaller particles to the center of the channel, and then separating medium particles to a second sidewall and flowing the smallest particles between and away from the first and second sidewalls in conjunction with the other structures in claim 9.
The closest prior art discloses a method of separating at least three different sized particles from a fluid mixture.  The closest prior art of Fuchs in view of Zongbin does not disclose or make obvious an exit portion fluidly coupled to the exit portion of the second separator portion, wherein the exit portion has an entry and exit ports, and first and second sidewalls contiguous with the first and second sidewalls, respectively, of the channel wherein the first and second sidewalls of the exit portion diverge relative to the first and second sidewalls of the channel at an angle effective to increase a distance of the locations of the streamline of the largest particles, the streamline of the medium-sized particles, and the streamline of the smallest particles in conjunction with the other structures in claim 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to claims 1-17 and 17-20 have been considered but are moot in view of the new ground(s) of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        

/K.K./Examiner, Art Unit 3655